DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority & Effective Filing Date
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application Nos. 12/586,365 and 12/082,094, which have a filing date prior to March 16, 2013. This application also claims domestic benefit to Application No. 14/198,163, which has a filing date on or after March 16, 2013.	
Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent applications, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013, as the claim(s) fail to have support in the earliest filed parent applications — as set forth in more detail below.
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS PLACED ON “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).	
Claims 1-4 are directed to a hand-held microfluidic testing device. Neither of 12/586,365 or 12/082,094 provide support for the limitations of claims 2-4 as they fail to describe any details of the calibration solution. The limitations of claim 1 find support in 12/586,365, but not 12/082,094. Therefore, the effective filing date of claim 1 is 21 October 2009. The effective filing date of claims 2-4 is 5 March 2014 (post-AlA).
Claims 5-13 are directed to a hand-held microfluidic testing device. These claims are supported by 12/586,365, but not 12/082,094. Therefore, the effective filing date of claims 5-13 is 21 October 2009 (pre-AlA)
Claims 14-22 are directed to a method of using electrokinetics for separating particles in a buffer solution. These claims are supported by 12/082,094. Therefore, the effective filing date of claims 14-22 is 18 April 2007 (pre-AlA). 
Specification
The disclosure is objected to because of the following informalities present in the cross-reference to related applications on page 1: the status of application 16/280,251 should be updated to include abandoned and application 14/198,163 should be updated to include the issuance as U.S. Patent No. 10,254,229.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) or pre-AIA  35 U.S.C. 102(b) as being anticipated by März et al. (“Towards a quantitative SERS approach – online monitoring of analytes in a microfluidic system with isotope-edited internal standards”).
Regarding claims 1-5 and 13, März discloses a microfluidic SERS testing device and method of use (abstract, Figure 1, §2.3). The device includes a microfluidic cartridge that connects to a syringe pump system through capillary tubing (§2.3). The device is incorporated into a conventional micro-Raman setup for SERS spectra (§2.5; claim 13). The cartridge contains a mixture of a water sample comprising an analyte under investigation, such as pyridine, a metallic Raman-scattering nanoparticle in the form of silver colloids, and a known quantity of an isotope of the analyte under investigation (Figure 1, Figure 6, §3.2, pg. 238; pyridine-do/pyridine-d5; claims 2-4).  An optical detection system is configured to produce Raman spectra of the analyte and isotope simultaneously while the cartridge is in the micro-Raman setup to allow for a ratiometric analysis of the analyte and isotope spectra to quantify the analyte in the water sample (Figure 6; §3.2, pg. 238; §2.5-§2.6).  März discloses that the isotopic internal standard enables highly reproducible and comparable quantitative SERS measurements (§1, pg. 233-234).

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Renzi et al. (US 2004/0126279).
Regarding claim 5, Renzi discloses a hand-held microfluidic testing device (abstract).  The device includes a number of modules that may be arranged in a single housing ([0042], [0044]).  The housing includes a cartridge receiving port for receiving a microfluidic chip ([0043], reservoirs on fluid manifold base which seal to microfluidic chip).  The chip will include numerous channels and wells and will include at least one separation channel ([0070]-[0071]).  Additionally, the housing will include an optical detection system which is capable of detecting the presence of a target analyte in a portion of the separation channel ([0094]-[0095]).
Regarding claim 13, Renzi discloses that the optical detection system may be laser-induced fluorescence ([0094], [0095]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell et al. (US 2014/0260708) in view of März et al. (“Towards a quantitative SERS approach – online monitoring of analytes in a microfluidic system with isotope-edited internal standards”).
Regarding claims 2-4, Harrell discloses a SERS detection device and method of use (abstract).  The device may include an OndaVia SERS detection system ([0039]); such systems may be in a portable form ([0025]) and include a chemical-specific cartridge to introduce the composition to be detected into the device ([0029]; support found in the Harrell provisional application at [0027], [0030], [0031]).  Gold nanoparticles are embedded within the capillary to enhance trace level detection of a composition of interest ([0039]; support found in the Harrell provisional application at [0031]). The fluid under detection may include aqueous compositions ([0031]) and may further include amines and selenates ([0040], claim 2; support found in the Harrell provisional application at [0032], [0033], [0039]).  The fluid sample may be introduced directed into the detection system ([0038]; support found in the Harrell provisional application at [0032, [0033]).  The optical detection system of the reference is identical to that which is claimed ([0039]; support found in the Harrell provisional application at [0027], [0030], [0031]).
Harrell does not disclose, however, that the water sample in the cartridge further includes a calibration standard comprising an isotope of said sample under test or a chemical composition in said sample under test.
März discloses a microfluidic SERS testing device and method (abstract, Figure 1, §2.3). The device includes a microfluidic cartridge that connects to a syringe pump system through capillary tubing (§2.3). The device is incorporated into a conventional micro-Raman setup for SERS spectra (§2.5). The cartridge contains a mixture of a water sample comprising an analyte under investigation, such as pyridine, a metallic Raman-scattering nanoparticle in the form of silver colloids, and an isotope of the analyte under investigation (Figure 1, Figure 6, §3.2, pg. 238; pyridine-do/pyridine-d5).  An optical detection system is configured to produce Raman spectra of the analyte and isotope simultaneously while the cartridge is in the micro-Raman setup to allow for a ratiometric analysis of the analyte and isotope spectra to quantify the analyte in the water sample (Figure 6; §3.2, pg. 238; §2.5-§2.6).  März discloses that the isotopic internal standard enables highly reproducible and comparable quantitative SERS measurements (§1, pg. 233-234).
It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate an isotopic internal standard for the analyte under investigation into the cartridge of Harrell and utilize the steps of simultaneously producing Raman spectra of the analyte and isotope and ratiometric analysis of spectra to quantify the analyte, as suggested by März, since doing so will enable highly reproducible and comparable quantitative SERS measurements to determine the concentration of an analyte in a sample.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Renzi et al. (US 2004/0126279).
Regarding claim 6, Renzi discloses all of the claim limitations as set forth above.  Additionally, Renzi discloses a detection window ([0059]) having a detection inlet and detection outlet within the microchannel, leading into and out of the detection window ([0097]).  Further, the reference discloses that there is a buffer inlet and buffer outlet ([0081], [0082]) as well as a sample inlet and sample outlet ([0081], [0086]).  Renzi further discloses that the reservoirs (connecting to the inlets and outlets on the microfluidic chip) may include components which are used to determine and reduce non-specific or background interactions ([0047]).  While the reference does not explicitly disclose that the chip includes a calibration inlet and outlet, the reference does teach inlets, outlets, and channels are present in the chip as required to meet the desired application ([0076], [0079]-[0080]).
It would have been obvious to one having ordinary skill in the art to incorporate a calibration inlet and outlet onto the chip of Renzi, as suggested by the reference, since doing so will enable one to determine and reduce non-specific or background interactions during the detection of target analytes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,254,229. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all of the limitations of the instant claims (the patented claims represent more specific limitations than those present in the instant claims).

Claims 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,702,976. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all of the claim limitations of the instant claims (the patented claims represent more specific limitations than those present in the instant claims).

Claims 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,070,956. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims include all of the claim limitations of the instant claims (the patented claims represent more specific limitations than those present in the instant claims).

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if proper terminal disclaimers are filed.
The following is a statement of reasons for the indication of allowable subject matter:  As applicant pointed out in the remarks filed 20 August 2013 in parent application 12/589,365, Renzi discloses at [0072] that varying geometry in the channel, such as curves in the channel, should be designed as “low-dispersion curves” so as to prevent dispersion of a sample and maintain the distinct separation of the components of the sample as it passes through the channel.  Therefore, the reference teaches away from a varying channel geometry along an x-axis which explicitly functions to produce a distribution of velocities along a y-axis of the channel. 

Claims 14-22 would be allowable if a proper terminal disclaimer is filed to overcome the double patenting rejection detailed above.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, namely Craighead, Bader, and Ajdari, fail to disclose a method as detailed claim 14, particularly the steps of applying an electric field to the solution in the column to generated a charged double layer at a solid-liquid interface within the column, wherein the electric filed moves ions within the double layer, thereby inducing a non-uniform velocity profile in the solution such that moving ions carry the particles along the column to separate particles according to size or charge.  Further discussion of how the separation mechanisms of the prior art references differ from that of the claim may be found in the Examiner Interview Summary of 13 October 2010 in parent application 12/082,094.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        


JK
12/6/22